Case 3:17-cv-01124-MMA-WVG Document 93-3 Filed 06/11/19 PageID.1106 Page 1 of 4



   1    James T. Ryan, Esq. (SBN 210515)
   2    JAMES T. RYAN, P.C.
        1110 Glenville Dr. # 307
   3    Los Angeles, California 90035
   4    Tel: 310.990.2889
        Email: jr@jamestryan.com
   5
   6    For Plaintiff LA JOLLA SPA MD, INC.
   7
   8                         UNITED STATES DISTRICT COURT
   9                        SOUTHERN DISTRICT OF CALIFORNIA
  10
        LA JOLLA SPA MD INC.,               CASE NO. 17-cv-1124-MMA (WVG)
  11
  12          Plaintiff,                    NOTICE OF LODGMENT IN SUPPORT
                            vs.             OF MOTION FOR SANCTIONS
  13                                        AGAINST DEFENDANT’S COUNSEL
        AVIDAS PHARMACEUTICALS,
  14    LLC, a limited liability company;   Judge: Hon. William V. Gallo
        and DOES 1 through 10 inclusive,    Date: August 16, 2019
  15                                        Time: 9:00 a.m.
  16          Defendants.                   Courtroom: 2B
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            1
Case 3:17-cv-01124-MMA-WVG Document 93-3 Filed 06/11/19 PageID.1107 Page 2 of 4



   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE THAT Plaintiff La Jolla Spa M.D., Inc. hereby
   3   lodges with the Court a DVD containing 128 clips from the videotaped deposition
   4   of Avidas Pharmaceuticals, LLC, which are more specifically delineated on
   5   Appendix A to the Motion.
   6
   7    Dated: June 11, 2019                       JAMES T. RYAN, P.C.

   8                                         By s/ James T. Ryan
   9                                            James T. Ryan, Attorney for Plaintiff

  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               2
Case 3:17-cv-01124-MMA-WVG Document 93-3 Filed 06/11/19 PageID.1108 Page 3 of 4
Case 3:17-cv-01124-MMA-WVG Document 93-3 Filed 06/11/19 PageID.1109 Page 4 of 4



   1                            CERTIFICATE OF SERVICE
   2         I am employed in the County of Los Angeles, State of California. I am
   3   over the age of eighteen years and not a party to the within action. My business
   4   address is 1110 Glenville Drive #307, Los Angeles, California 90035.
   5         On June 11, 2019, I served the foregoing Notice of Lodgment with
   6   accompanying DVD by U.S. mail to the following counsel of record:
   7        Julie Chovanes
            Chovanes Law LLC
   8        P.O. Box 4307
   9        Philadelphia, PA 19118
            jchovanes@chovanes.com
  10
  11         Jennifer J. McGrath
             THEODORA ORINGHER PC
  12         1840 Century Park East, Suite 500
  13         Los Angeles, CA 90067
             jmcgrath@tocounsel.com
  14
             I declare under penalty of perjury that the foregoing is true. Executed on
  15
       June 11, 2019 at Los Angeles, California.
  16
  17
                                          By: /s/ James T. Ryan
  18                                          James T. Ryan
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 3
